Citation Nr: 0409645	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pleurisy.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 1944 to 
March 1945; service in the Regular Philippine Army from May 1945 
to March 1946 and service in the Special Philippine Scouts from 
March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The veteran originally presented his claim in March 2000.  By 
means of a September 2000 rating decision the RO denied the 
veteran's claims for service connection because they were not 
well-grounded.  Upon enactment of the VCAA, the RO revisited and 
denied the veteran's claims for service connection and individual 
unemployability by means of a January 2002 rating action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  The veteran's pleurisy began more than a year after his 
discharge from service and the medical evidence of record does not 
link the veteran's current pleurisy, to his period of service.

3.  The veteran's hypertension began more than a year after his 
discharge from service and the medical evidence of record does not 
link the veteran's current hypertension, to his period of service.





CONCLUSION OF LAW

1.  Service connection for pleurisy is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for hypertension is not established. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of September 2000 and September 2002 rating 
decisions, a March 2003 statement of the case and a May 2003 
supplemental statement of the case, the RO provided the veteran 
and his representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate his 
claims.  Additionally, the RO sent the veteran a June 2001 letter, 
explaining the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the veteran to 
identify and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the March 2003 statement of the case and 
the May 2003 supplemental statement of the case included the text 
of the relevant VCAA regulations implementing regulation.  
Accordingly, the Board finds that the veteran has been afforded 
all notice required by statute.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical records, VAMC treatment records as well 
as private medical records.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  

As to any duty to provide an examination and/or seek a medical 
opinion for either issue, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the service and post-service medical records contain 
no abnormal findings indicative of hypertension or pleurisy until 
many years after the year post-service presumptive period.  With 
no objective medical evidence to substantiate the veteran's 
claimed symptoms suggestive of pleurisy or hypertension coincident 
with service, any nexus opinion regarding this claim at this late 
stage would be speculative.  In the absence of pertinent abnormal 
findings, a clinician would have no means of linking the veteran's 
pleurisy or hypertension to service or within a year of active 
duty other than by pure speculation.  Under these circumstances, 
there is no duty to provide an examination or opinion with regard 
to the claim on appeal.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Finally, the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  As he has received all 
required notice and assistance, there is no indication that the 
Board's present review of the claim will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder that may be completely 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where a veteran had active service continuously for 90 days or 
more during a period of war or during peacetime service after 
December 31, l946, and hypertension becomes manifest to a degree 
of 10 percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d).  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that the medical evidence of records does not 
support the veteran's contention that his current conditions of 
pleurisy and hypertension are related to his period of service.  
The Board finds that there is no continuity of symptomatology 
regarding the veteran's treatment for his pleurisy and 
hypertension relating back to service.  The available service 
medical records are silent as to a diagnosis or evidence of 
symptomatology associated with pleurisy or hypertension.  February 
1944 entrance and February 1946 discharge examinations recorded 
blood pressure readings within normal limits, 120/74 and 130/80 
respectively; additionally, there were no notations associated 
with pleurisy.

VAMC records from September to January 1996 do record treatment 
for dizziness and elevated blood pressure readings reaching a 
height of 204/102 in December 1995.  However, these treatment 
record do not provide a nexus of the veteran's current conditions 
to his period of service.  Additionally, treatment records from 
September to November 1998 at the Angeles Medical Center record a 
diagnosis of mild atherosclerotic disease and mild hypertension, 
however, these records do not provide an etiology of his period of 
service for these conditions.  This is also true for 1998 Divine 
Grace Medical Clinic records and 1999 outpatient treatment records 
from Glendale Diagnostic Medical Center, North Ridge Medical 
Clinic records and Temple Community Hospital records.  Moreover, 
the Board notes that Temple Community Hospital records record in 
September 1999 that  "the patient first knew of hypertension when 
he was admitted to Queen of Angels Hollywood Presbyterian Hospital 
following a fall in 1994."  The veteran received treatment for an 
October 1999 stroke related to hypertensive cardiovascular disease 
at Temple Community Hospital.  Finally, the Board has also 
received treatment records from Dr. Abella at Temple Community 
Hospital, Dr. Antonio, Dr. Onyoung and Dr. Khai.  These records do 
provide evidence of continuity of treatment from 1999 to present, 
however, they do not etiological diagnosis of the veteran's 
current conditions of pleurisy and hypertension to service. 

The Board acknowledges the July 2001 statement from a Dr. 
Marcolesco to the effect that the veteran has been diagnosed with 
hypertension with hypercholesterolemia/hypertriglyceridemia, 
peripheral vascular disease, osteoarthritis, coronary artery 
disease and kidney cyst/ gallstone, however, Dr. Marcolesco does 
not relate any of these diagnoses to the veteran's period of 
service.  The Board notes that Dr. Marcolesco submitted an 
additional statement in June 2002 asserting that the veteran is 
currently diagnosed with pleurisy and hypertension and that the 
veteran was hospitalized for his pleurisy in 1949-50.  However, 
this statement is redacted from the veteran's personal history not 
from the physician's own treatment records or any other available 
medical records.  The Board does not find this persuasive of a 
history of pleurisy or hypertension within one year from discharge 
from service.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because the 
transcriber happens to be a medical professional. LeShore v. 
Brown, 8 Vet.App. 406 (1995).  Accordingly, the Board notes that 
the earliest record of treatment for pleurisy or hypertension is 
from Queen of Angels Medical Center in December 1994, more than 45 
after his release from service.  The Board acknowledges that the 
veteran currently suffers from hypertension and pleurisy, however, 
the medical evidence of record does not show a continuity of 
symptomatology nor does it support the contention that these 
conditions are related to the veteran's period of service.

In conclusion, the Board finds that there is no medical evidence 
of record to substantiate a nexus between the veteran's period of 
service and his current pleurisy and hypertension.  The Board 
acknowledges Ms. [redacted] September 200 statement attesting that in 
October 1949 she found the veteran lying by the roadside 
unconscious and when she brought him in for treatment the 
attending physician informed her that the veteran had suffered a 
stroke associated with hypertension.  The only medical evidence 
related to this incident is the aforementioned June 2002 statement 
from Dr. Marcolesco.  The Board finds that the veteran's personal 
opinions and lay statements, offered without the benefit of 
medical training or expertise, are not competent evidence required 
to determine an etiologic relationship between his sarcoidosis and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
there is no continuity of symptomatology and that service 
connection for pleurisy or hypertension is not warranted.  38 
C.F.R. § 3.303.


ORDER

Service connection for pleurisy is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



